IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE

IN THE MATTER OF THE SEARCH OF _)
INFORMATION ASSOCIATED WITH )
CELLULAR DEVICES ASSIGNED CALL )
NUMBERS: (865) 209-2987 WITH )
INTERNATIONAL MOBILE EQUIPMENT )
35348103046877; (865) 250-2671 WITH IMEI)
NUMBER 35491609292716; (423) 215-0395)
WITH IMEI NUMBER )
452716086922130, THAT IS STORED )
AT PREMISES CONTROLLED BY )
CELLCO PARTNERSHIP d.b.a. VERIZON )
WIRELESS )

3:20-MJ-2126

ORDER TO UNSEAL

Upon motion of the government and for good cause shown, the above-captioned matter is

unsealed. The redacted Affidavit in support of the application for the search warrant shall be

substituted in the public record for the original Affidavit, pursuant to Local Rule 26.2.

SO ORDERED.

i

Entered this the uV day of July, 2020.

A a, |
Vonnwe 7 by

H. BRUCE GUYTON '
UNITED STATES MAGISTRATE JUDGE

Case 3:20-mj-02126-HBG Document6 Filed 07/14/20 Pagelof1i PagelID#: 21
